Exhibit 15.5 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-176419 and 333-183976) and on Form F-3 (Nos. 333-179792 and 333-1829976) of BIOLINERX LTD. (the “Company”), of our report dated March 12, 2013, relating to the financial statements, which appears in this Form 20-F. Tel-Aviv, Israel /s/ Kesselman & Kesselman March 12, 2013 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 68125, Israel, P.O Box 452 Tel-Aviv 61003 Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.co.il Kesselman & Kesselman is a member firm of PricewaterhouseCoopers International Limited, each member firm of which is a separate legal entity
